Title: John Brennan to James Madison, 3 November 1826
From: Brennan, John
To: Madison, James


                        
                            
                                Very esteemed Sir,
                            
                            
                                
                                    New York
                                
                                 3d. Novr. 1826
                            
                        
                        The interesting Work to which you were pleased to become a subscriber, I had hopes to be able to have
                            transmitted to you, long ere this time; but the want of the necessary funds have hitherto delayed the publication. At the
                            suggestion of several of my friends in this City, I have been induced to make an appeal to the liberality of my
                            Subscribers–for an advance of their Subscriptions–and many of them have promptly & liberally complied with my
                            request. And should, Sir, be pleased to grant me the same favor, it shall be duly appreciated—I have already incurred
                            much expence in consequence of this work; and having a large family, (nine in number) seven of whom are children, and an
                            amiable wife, and having very limitted means, will I hope form a sufficient excuse for the liberty I take; With sentiments
                            of the most respectful consideration, I have the honor to be, very esteemed Sir, your most obt. & very humble
                            Sert.
                        
                            
                                J: Brennan
                            
                        
                    P. S. My present residence is in N. York–where, if you favor me with an answer, you will please to direct—The subscription is $8—I expect the work will be published in all this month & the next—As before–
                            
                                J. B
                            
                        